Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 27 and 37 have been amended to replace the term “keyword” with the term “attribute”.  Paragraphs [0054-0056] of the specification describe an entity data structure such as a knowledge graph that includes “nodes that represent known entities (and in some cases, entity attributes)”. Claims 27 and 37, as amended, therefore meet the written description requirement of 35 U.S.C. 112.
With respect to the prior art rejections, independent claims 21 and 31 have been amended to additionally require selecting an interaction model based on a tolerance of the interaction model.  Stahl discloses a method/system that interprets natural language speech using grammars, where the grammars are conditioned on attributes of the speaker. For example, Stahl discloses that when an utterance has attributes that would suggest it was spoken by a child, grammars related to mature or offensive domains are disabled. However, Stahl and the additional prior art of record does not disclose or suggest a tolerance associated with an interaction model, where an interaction model is selected based on a characteristic of input audio and a tolerance of the interaction model. For these reasons, claims 21-40 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/4/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656